          Case 3:20-cv-00939-MMA Document 2 Filed 09/15/20 PageID.12 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 13cr3932-MMA
                                         Plaintiff,       Related Civil Case No. 20cv939-MMA
12
13   v.                                                   ORDER GRANTING DEFENDANT’S
     SAUL DEMETRIOS BARRIOS,                              MOTION TO WITHDRAW 2255
14
                                                          MOTION
15                                    Defendant.

16                                                        [Doc. No. 110]
17
18           On May 24, 2016, Defendant Saul Demetrios Barrios pleaded guilty to possessing
19   with intent to distribute methamphetamine, in violation of Title 21, United States Code,
20   section 841(a)(1), and to being a felon in possession of a firearm, in violation Title 18,
21   sections 922(g)(1) and 924(a)(2). See Doc. No. 78. On March 6, 2017, the Court
22   sentenced Defendant to a 188-month custodial term. See Doc. No. 90. Defendant,
23   proceeding pro se, filed a motion to vacate his conviction and sentence pursuant to Title
24   28, section 2255 (“2255 motion”). See Doc. No. 92. The government filed a response in
25   opposition to Defendant’s motion. See Doc. No. 97.
26           Defendant, proceeding through counsel, now moves to withdraw his 2255 motion.
27   See Doc. No. 110. Defendant makes this request “[i]n light of respondent’s opposition to
28   his motion under 28 U.S.C. § 2255 and the terms of his plea agreement.” Id. at 1.
                                                      1

                                                                                      13cr3932-MMA
       Case 3:20-cv-00939-MMA Document 2 Filed 09/15/20 PageID.13 Page 2 of 2



1          Upon due consideration, good cause appearing, the Court GRANTS Defendant’s
2    motion to withdraw his 2255 motion. Because the Court did not reach the merits of
3    Defendant’s 2255 motion, any future 2255 motion will not be considered a “second or
4    successive” motion. See 28 U.S.C. 2255(h); see generally Castro v. United States, 540
5    U.S. 375 (2003). However, any future collateral challenge to his conviction and sentence
6    based on the Supreme Court’s June 21, 2019 opinion in Rehaif v. United States, 588 U.S.
7    ___ , 139 S. Ct. 2191 (2019), will be barred by the applicable statute of limitations absent
8    equitable tolling or some other exception. See 28 U.S.C. § 2255(f).
9          Accordingly, the Court DIRECTS the Clerk of Court to administratively terminate
10   Defendant’s 2255 motion [Doc. No. 92] and terminate the related civil action [Case No.
11   20cv939-MMA].
12         IT IS SO ORDERED.
13   DATE: September 15, 2020               ________________________________________
                                            HON. MICHAEL M. ANELLO
14
                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2

                                                                                     13cr3932-MMA
